DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 20200258195) in view of Li (US 20180204051, cited from IDS).

Regarding claim 1, Chuang teaches a system for super-resolution image reconstruction, comprising: 
at least one storage device (230 in Fig. 2) including a set of instructions; and 
at least one processor (Processor in Fig. 2) in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
obtain an original image that has first resolution and includes a target object ([0010], the to-be-displayed image); 
generate a first target image by increasing the first resolution of the original image ([0010], processing module performs super-resolution);

Chuang does not expressly teach 

generate a second target image having second resolution higher than the first resolution based on the first priori information relating to the target object and the first target image.
However, Li teaches
determine first feature points relating to the target object based on the first target image ([0010], second block in Fig. 1);
determine first priori information relating to the target object based on the first feature points relating to the target object (third block in Fig. 1); and 
generate a second target image having second resolution higher than the first resolution based on the first priori information relating to the target object and the first target image (fifth block in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chuang and Li, by displaying images in Chuang with enhancement taught by Li, with motivation “to obtain an enhanced facial image” ( Li, [0004]);

Regarding claim 2, Chuang in view of Li teaches the system of claim 1, wherein to generate the second target image, the at least one processor is directed to cause the system to: 
for each of one or more portions of the target object, determine at least one first local feature related to the portion based on the first priori information and the first target image( Li, 31 in Fig. 4); 
determine at least one first high-frequency feature relating to the target object based on the first target image (Li, 41 in Fig. 4); 
generate a first high-frequency image based on the one or more first local features, the at least one first high-frequency feature, and the first target image (Li, Image segment 1 in Fig. 3); and 
generate the second target image based on the first target image and the first high-frequency image (Li, Detail enhancement in Fig. 3).

Regarding claim 3, Chuang in view of Li teaches the system of claim 1, further comprising a camera to take the original image and send the original image to the at least one processor( Chuang, 260  in Fig. 2).

Regarding claim 4, Chuang in view of Li teaches the system of claim 1, wherein to obtain the original image, the at least one processor is further directed to cause the system to: 
obtain an image that includes the target object (Li, Block 1 in Fig. 1); and 
generate the original image by identifying the target object in the image to be processed (Li, Block 1 in Fig. 1).

Regarding claim 5, Chuang in view of Li teaches the system of claim 1, wherein to determine the first priori information relating to the target object, the processor is further directed to cause the system to: interpolate points to the first feature points relating to the target object (Li, [0039], interpolation algorithm … to process low-resolution images).

Regarding claim 10, Chuang in view of Li teaches the system of claim 1, wherein the target object includes one or more faces (Li, Fig. 3).

Claims 11-15 recite the method executed by the system of claims 1-5, thus they are also rejected.
Claims 31 recite the   A non-transitory computer readable medium to store the instructions in the system of claim 1, and is also rejected.


Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9, 17-19 are also objected to since they recite the limitations in claim 6.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661